IN THE COURT OF APPEALS OF IOWA

                                    No. 19-1920
                               Filed March 17, 2021


DONOVAN AUBREY ROSS,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Christopher L. Bruns,

Judge.



      Donovan Ross appeals the denial of his application for postconviction relief.

AFFIRMED.




      Gerald J. Kucera, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Israel Kodiaga, Assistant Attorney

General, for appellee State.



      Considered by May, P.J., Schumacher, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                           2


VOGEL, Senior Judge.

       Donovan Aubrey Ross appeals the denial of his application for

postconviction relief (PCR). He contends the district court erred in allowing him to

plead guilty to attempted murder without a factual basis. He also argues his trial

attorneys rendered ineffective assistance when they: (1) failed to advise him his

codefendant’s guilty plea could be used as evidence in his case and (2) failed to

investigate the defense of diminished responsibility.

       In 2011, the State charged Ross with first-degree murder in the shooting

death of Andre Herron. See Iowa Code §§ 703.1, 707.1, 707.2 (2011). Ross’s

codefendant was his brother, Justin Ross. Justin’s case went to trial first. After

four days of evidence, Justin accepted a plea offer with the State of attempted

murder. See Iowa Code § 707.11. Immediately before Ross’s scheduled trial, the

State offered and Ross accepted the same deal to be entered as an Alford1 plea.

Ross waived his right to file a motion in arrest of judgment, choosing to proceed

immediately to sentencing. The court imposed a term of twenty-five years in

prison. He did not file a direct appeal.

       In 2014, Ross filed an application for PCR, which did not come on for

hearing until 2019. Ross testified, as did his two trial attorneys. After taking the

matter under consideration, the PCR court rejected Ross’s claims that he was

“coerced” into accepting the plea. The court further found Ross was informed of




1An Alford plea allows the defendant to consent to imposition of a sentence without
admitting their participation in the acts constituting the crime. See Alford v. North
Carolina, 400 U.S. 25, 37 (1970).
                                          3


but waived his right to file a motion in arrest of judgment at the time of sentencing.

The court also noted:

       In his original pro se petition, Mr. Ross also alleged that he could not
       be convicted of attempted murder because the victim died. Counsel
       indicated Mr. Ross was not pursuing this claim at trial, but Mr. Ross
       appears to have expressed a desire to do so while testifying. The
       court notes there is no legal merit to this claim because attempted
       murder is a lesser included offense to first degree murder.

Ultimately, the court found Ross failed to prove any of his allegations, and denied

relief. Ross appeals.

       Appellate review of PCR claims is generally for correction of errors at law.

See Diaz v. State, 896 N.W.2d 723, 727 (Iowa 2017). But we review PCR claims

raising constitutional issues, such as ineffective-assistance-of-counsel claims, de

novo. Goode v. State, 920 N.W.2d 520, 524 (Iowa 2018). The applicant must

show counsel rendered a deficient performance and prejudice resulted. 2 See

Strickland v. Washington, 466 U.S. 668, 687 (1984).

       Ross first contends the trial court erred in allowing him to plead guilty to the

offense of attempted murder when the victim in fact died of the gunshot wound.

See Iowa R. Crim. P. 2.8(2)(b) (the court “shall not accept a plea of guilty without

first determining that the plea is made voluntarily and intelligently and has a factual

basis”). Ross claims he “[c]annot be guilty of attempting to kill the victim . . . when

the victim was actually killed.”



2 We note Ross does not cite the ineffective-assistance-of-counsel standard of
review, nor does he state how the issues are preserved for our review. Although
the State encourages us to find his arguments are waived, as stated under our
appellate rules and case law, see Iowa R. App. P. 6.903(2)(g)(1), (g)(2); State v.
Piper, 663 N.W.2d 894, 913 (Iowa 2003), we choose to proceed in order to show
why we do not reach the merits.
                                           4


       Because Ross focuses on the factual basis, we interpret his argument as

attacking the knowing and voluntary nature of the plea. A guilty plea “waives all

defenses and objections which are not intrinsic to the plea.” State v. Carroll, 767

N.W.2d 638, 641 (Iowa 2009). But see Schmidt v. State, 909 N.W.2d 778, 785–

86, 798 (Iowa 2018) (finding “[a] valid plea ‘waive[s] all defenses and the right to

contest all adverse pretrial rulings’” with the exception of claims that “the plea itself

contains intrinsic irregularities” or “the trial information charges no offense” or the

defendant is factually innocent (citation omitted)). “[G]enerally a defendant must

file a motion in arrest of judgment to challenge a guilty plea on appeal” but “an

exception exists ‘when a defendant alleges trial counsel was ineffective for

permitting him to plead guilty to a charge for which there is no factual basis and for

failing to thereafter file a motion in arrest of judgment.’” State v. El-Amin, 952

N.W.2d 134, 137 (Iowa 2020) (citation omitted).

       Ross does not raise this issue as an ineffective-assistance-of-counsel

claim.3 In the criminal proceedings, he was required to move in arrest of the

judgment and raise this ground to challenge his plea.             See Iowa R. Crim.


3 The heading on Ross’s issue one says, “DID THE TRIAL COURT ERR IN
ALLOWING DEFENDANT TO PLEAD GUILTY TO THE CHARGE OF ATTEMPT
TO COMMIT MURDER WHEN THE VICTIM ACTUALLY DIED AND WERE
DEFEDANTS’ ATTORNEYS GUILTY OF INEFFECTIVE ASSISTANCE OF
COUNSEL IN ALLOWING THE DEFENDANT TO MAKE THE PLEA.” But the
substance of the argument is the factual basis for the plea, not trial counsels’
performance. Ross asserts no argument that counsel breached an essential duty
or that he was prejudiced as a result nor does he present even citation to that
standard. We consider the content of the argument, not the caption. See
Lamasters v. State, 821 N.W.2d 856, 863 (Iowa 2012). And frankly, we will not
take up the appellant’s argument for him. See Hyler v. Garner, 548 N.W.2d 864,
876 (Iowa 1996) (“[W]e will not speculate on the arguments [a party] might have
made and then search for legal authority and comb the record for facts to support
such arguments.”).
                                            5


P. 2.8(2)(d) (“The court shall inform the defendant that any challenges to a plea of

guilty based on alleged defects in the plea proceedings must be raised in a motion

in arrest of judgment and that failure to so raise such challenges shall preclude the

right to assert them on appeal.”); Iowa R. Crim. P. 2.24(3)(a) (“A defendant’s failure

to challenge the adequacy of a guilty plea proceeding by motion in arrest of

judgment shall preclude the defendant’s right to assert such challenge on

appeal.”). Because Ross waived his right to challenge even an intrinsic aspect of

his plea, he cannot do so in postconviction proceedings outside the framework of

ineffective assistance of counsel.4 In reply briefing Ross shifts focus, asserting for

the first time his trial counsel failed to advise him of the need to file a motion in

arrest of judgment. But we do not consider issues raised for the first time in reply

briefs. See Carroll, 767 N.W.2d at 644. Because Ross waived his right to move

in arrest of judgment, as the PCR court found, and he did not assert any alleged

failure as an ineffective-assistance claim in his appellate brief, he cannot raise it

as a new issue in his reply brief.

       Ross raises two more issues: he argues trial counsel was ineffective in

failing to advise him of the possibility of using Justin’s guilty plea to “point the finger

away” from Ross at trial and failing to investigate a diminished responsibility

defense, based on Ross’s testimony of his intellectual shortcomings. The State

responds these claims were never raised nor addressed by the PCR court so they

are not preserved for review. See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa



4  The PCR court found the factual basis claim had no merit but did not address
trial counsel’s performance, another reason Ross is precluded from raising the
issue on appeal.
                                          6


2002) (“It is a fundamental doctrine of appellate review that issues must ordinarily

be both raised and decided by the district court before we will decide them on

appeal.”).

       Ross acknowledges the claims are new on appeal but argues

ineffectiveness of counsel is an exception to the error-preservation rule, citing two

direct-appeal cases. See State v. Ondayog, 722 N.W.2d 778 (Iowa 2006) (finding

ineffective assistance of counsel to be an exception to the traditional error

preservation rules); State v. Lucas, 323 N.W.2d 228, 232 (Iowa 1982). It is true

that a PCR applicant can raise ineffectiveness of their PCR counsel for the first

time on appeal. See Goode, 920 N.W.2d at 526 (finding such claims can be raised

if the record is adequate to address them but, when the record is inadequate,

judicial efficiency precludes remand and the applicant must file a new PCR

application).   However, Ross does not argue that PCR counsel’s deficient

performance prevented him from raising these issues before the PCR court.

Instead, he once again focuses on the faults of trial counsel.5 Therefore Ross’s

final claims do not fit the exception to that error preservation rule. Because Ross

did not present these issues to the PCR court or obtain a ruling on them or raise

them on appeal through the framework of ineffective assistance of PCR counsel,

they are not preserved for our review.

       Because we conclude Ross failed to challenge the factual basis for his plea

by waiving his right to move in arrest of judgment, and he does not claim this was


5Ross briefly mentions PCR counsel’s ineffective performance in his reply brief by
asserting, “The fact that the PCR counsel and trial counsel, both failed, can still be
brought up.” Again, we do not consider claims raised first in a reply brief. See
Carroll, 767 N.W.2d at 644
                                         7


a result of ineffective assistance of trial counsel, he cannot attack his plea in PCR

proceedings. We affirm the PCR court’s denial of PCR to Ross under the first

issue. On the second and third issues, raised as ineffective assistance of trial

counsel and not as ineffective assistance of PCR counsel, we find Ross has not

preserved the issues for our review. We affirm the denial of his application for

postconviction relief.

       AFFIRMED.